Filed 11/28/22 C.M. v. Superior Court CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR

 C.M.,
         Petitioner,                                                   A165962, A165973
                 v.                                                    (San Francisco Super. Ct.
 THE SUPERIOR COURT OF                                                 Nos. JD203151, JD203152A)
 THE CITY AND COUNTY OF
 SAN FRANCISCO,
         Respondent;

 SAN FRANCISCO HUMAN
 SERVICES AGENCY et al.,

         Real Parties in Interest.


         In this consolidated petition proceeding, Cas. M. (Mother), the mother
of minors C.M. and N.J., petitions this court for extraordinary writs reversing
the juvenile court’s orders terminating her reunification services regarding
each child, and also requests that we stay the section 366.26 hearings for
C.M. and N.J. scheduled for December 7, 2022. Mother argues the juvenile
court erred for lack of substantial evidence in finding that she received
reasonable services that addressed her mental health needs and reasonable
visitation. Because substantial evidence supports the juvenile court’s
findings, we deny her petition and stay requests.



                                                               1
                               I. BACKGROUND
      In June 2020, the San Francisco Human Services Agency (Agency) filed
two petitions under Welfare and Institutions Code section 300,1 alleging
under section 300, subdivisions (b)(1), (c) and (g) that all three of Mother’s
children—C.M., then eight years old, N.J., then three years old, and Mother’s
other daughter, who is not a subject of this petition—had suffered, or were at
substantial risk of suffering, serious physical harm or illness and serious
emotional damage, and were left without any provision for support.2
   A. The Agency’s June 2020 Detention Report
      In its detention report, the Agency wrote that on June 15, 2020,
Mother, with her children present, assaulted her partner, S.J., at a San
Francisco shelter where they were staying. Mother threw a bottle at S.J. and
hit her in the head with it, placed her knee on S.J.’s throat and choked her.
Police arrested her and the children, left without a caregiver, were detained.
They were later put in the care of her sister, M.B., in Contra Costa County.
      The Agency received reports that Mother “had previous incidents with
police involvement” at the shelter. Also, there had been six referrals between
2012 and 2020 alleging her general neglect of children that were evaluated
out or found to be inconclusive or unfounded, and in 2012 concerns were
expressed about her mental health. C.M. told the Agency she did not see
Mother hit anyone but had seen her get into arguments and “ ‘yell and
scream,’ ’’which scared C.M. M.B. said Mother had “a history of pushing her
family away and making choices that impact[ed] her and her family,” had a
temper and argued too much with people on the street.




      1   Statutory references are to the Welfare and Institutions Code.
      2   The children’s fathers are not subjects of this appeal.

                                          2
   B. The Restraining Order Issued Against Mother
      In August 2020, M.B., through minors’ counsel, requested a restraining
order to keep Mother away from Mother’s children, M.B., and M.B.’s
daughter. M.B. alleged that Mother, in front of the children, had threatened
to take the children away without permission and to “shoot” M.B. and “put
her in a box.” The court issued a temporary restraining order as requested,
except it allowed Agency-supervised visits with the children, and issued a
virtually identical interim order in December 2020, noting that “currently the
children do not want to visit with the mother.” It granted the restraining
order in March 2021, again with essentially the same provisions, ordering
Agency-supervised visitation when the children were “ready to visit” with
Mother.
      In November 2021, the court modified its March 2021 restraining
order. It prohibited Mother from harassing the children, M.B., or M.B.’s
daughter, but allowed her to contact them “for brief peaceful contact for court
ordered visitation of children,” which were to be Agency-supervised unless
the Agency determined they could be unsupervised.
   C. The March 2021 Jurisdictional and Dispositional Hearing
      The court held a jurisdictional and dispositional hearing in March
2021. The Agency’s September 2020 disposition report stated that Mother
had difficulty maintaining her appointments and was mainly focused on
finding housing; she was unemployed and homeless, having been asked to
leave the shelter after her arrest and the children’s detention. She denied
having a history of mental health problems. C.M. did not want to have visits
with her.
      The Agency wrote that Mother had suffered trauma from being in a
domestic violence-prone relationship, the murder of N.J.’s father, the removal
of her children, and childhood trauma. She was connected with a therapist,

                                       3
but it was “challenging” for her to participate in therapy because she was
focused on obtaining housing.
      The Agency further reported that it was “challenging” to work with
Mother because she did not think her children should have been removed,
minimized the domestic violence, and did not understand its impact on her
children. She often became easily upset and angry and her threats to M.B.
were concerning. The Agency proposed a reunification plan that required her
to “[p]articipate in individual therapy to learn how to manage her anger and
process her trauma,” “[p]articipate in a domestic violence assessment and
follow the recommendations for support,” “[p]articipate in a parenting class,”
“[s]ecure safe and stable housing,” and “[p]articipate in therapy with the
children if deemed necessary by the therapist.”
      Shortly before the March 2021 jurisdictional and dispositional hearing,
the Agency submitted an addendum report, writing that the children did not
want to return to Mother’s care and that C.M. did not want to participate in
any visits with her. Mother had had “limited to no contact” with the Agency
despite a dozen attempts to contact her since late October 2020. She had not
participated in therapy to address her trauma and anger, nor in domestic
violence services. She recently created a scene with M.B. with the children
present, and then called and harassed M.B. until M.B. blocked her.
      At the March 2021 jurisdictional and dispositional hearing, Mother
submitted to the allegations stated by the Agency in an amended section 300
petition. The court found under section 300, subdivision (b) that the children
had suffered or faced a substantial risk of suffering serious physical harm or
illness as a result of their parents’ failure or inability to protect them
adequately, or to provide them with regular care due to mental illness,
developmental disability, or substance abuse. The court found that the



                                         4
children “were left without a custodial parent when the mother was arrested
for domestic violence” and were “at risk of physical and emotional harm” due
to the June 15, 2020 incident, and that Mother had “anger management
issues requiring assessment and treatment.” It also found under section 300,
subdivision (g) that the children had been left without any provision for
support as a result of Mother’s arrest. It adopted the Agency’s proposed case
plan for Mother, ordering Agency-supervised therapeutic visits when the
children were “ready.”
   D. Further Reunification Efforts
      The juvenile court held a combined, contested six-month, 12-month,
and 18-month status review hearing in August 2022 (contested status review
hearing). Before then, the court received multiple reports and granted
multiple hearing continuances.
      1. The Agency’s Six-Month Status Review Report
      In its August 2021 six-month status review report, the Agency wrote
that it had referred Mother to a therapy provider and she appeared eager
recently to begin therapy. Her domestic violence support provider “reported
it was difficult to connect with [Mother] because she is not open to talking
about the domestic violence.”
      Further, although C.M. had been found by a service provider not to
need therapy, she had, with the Agency’s help, been reassessed and put on a
therapy waiting list. The Agency also had requested the rescission of the
existing waiver of presumptive transfer of her mental health plan so she
could have access to more services in Contra Costa County. N.J. also was
initially assessed not to need therapy but was reassessed and linked to
therapy. Neither child was in therapy yet because of the time needed to
obtain their reassessment, the new COVID-19 guidelines, their placement in
Contra Costa County, and service providers being short-staffed.

                                       5
      Also, “[t]here have been numerous efforts to start supervised visits with
the mother, but . . . [e]ach time the mother reports she is not going to engage
in the visits.” The Agency did not recommend family therapy because no one
had started therapy and, additionally, C.M. did not want to engage in family
therapy.
      Mother said she was staying with her grandfather in Pinole and
looking for housing outside of San Francisco to get away from her “old life.”
The Agency was helping her look for housing.
      The Agency recommended that Mother’s reunification services be
terminated. It concluded that reunification was unlikely because of her
failure to engage in recommended services or start supervised visits, and her
conflicts with M.B.
      2. The Agency’s October 2021 Addendum Report
      In an October 2021 addendum report, the Agency reported that Mother
had shown a change of attitude and reported “being very committed to her
reunification services and starting visits.” She had started a new job and
said she had completed a parenting class (which the Agency later confirmed).
She had not connected with her case manager nor started supervised visits.
The Agency still recommended termination of her reunification services.
      The Agency further reported that C.M. had reached the top of the
waiting list she was on for therapy support, but that M.B. could not commit
to bringing C.M. to therapy because of the travel involved. The Agency was
searching for other community support. N.J. was assigned a therapist and
his therapy would begin after the Agency evaluated the possible need for a
change in his caregiver placement.
      3. The Agency’s 18-Month Status Review and Addendum Report
      In a December 2021 18-month status review and addendum report, the
Agency wrote that Mother “demonstrated a change in her behavior by

                                       6
engaging in services and working to create a new start for her family.” The
Agency had provided her with an updated referral for individual therapy and
medication evaluation in August 2021, but she had yet to sign a release
needed to determine her participation. Mother had received a domestic
violence “ ‘low risk’ ” assessment, had agreed to participate in one-on-one
anger management counseling twice a month, and was to participate in a
women’s anger management class.
      The Agency reported about the modified restraining order, that in July
2021 a visitation coordinator reported that Mother was not going to
participate in visits, and that in September 2021 Mother requested
visitations. The Agency had since been working with her to arrange weekly
virtual visitations that were to start on December 2, 2021, with supervised
in-person visits also to be coordinated.
      Mother was living with a family friend in Oakland and continuing to
work. She was looking for housing outside of San Francisco, and the Agency
continued to try to help her find housing.
      C.M. remained on a therapy waiting list. The Agency had requested
virtual therapy for her and continued to look for other options. N.J.’s
placement had changed, delaying the beginning of his therapy. Since no one
had begun therapy, family therapy was not recommended. The Agency
continued to recommend termination of Mother’s reunification services.
      4. The Progress Report Hearings
      At a December 2021 hearing, the court continued the contested status
review hearing to March 2022 at the parties’ joint request because Mother
had started participating in services. Mother’s counsel expressed concerns
that neither visitations, which Mother first requested in September 2021, nor
the children’s therapy had started, and asked for more frequent court review.
The Agency social worker said C.M. did not want to participate in therapy

                                           7
but that N.J. was starting his, that virtual visits were set up for Thursdays,
and that the Agency was “actively working” on arranging in-person visits
that met Mother’s and the children’s schedules. Everyone but C.M. was “on
board” for the visits. The court scheduled a January 4, 2022 progress report
hearing.
      At the January 4, 2022 hearing, the Agency’s counsel reported that the
social worker on the case was on unexpected medical leave and so an update
was not available. Minors’ counsel said C.M. did not want therapy. Mother’s
counsel reported that Mother was now in therapy but that in-person visits
had not yet happened, and expressed her concern again about the failure to
begin the children’s therapy because it was needed to overcome their
resistance to seeing Mother. She suggested a contempt action for the
Agency’s failure to provide in-person visits might be appropriate. The
Agency’s counsel apologized for the lack of visits and said he would
emphasize the importance of the case to an Agency supervisor. The court
said that Mother had recently “stepped up,” and that “there may be a
reasonable services argument.” It rejected the idea of a contempt action and
scheduled another progress report hearing for January 20, 2022.
      At the January 20, 2022 progress report hearing, the Agency’s counsel
reported that another social worker was now working on the case. An
in-person visit had occurred, but COVID-19 exposures had caused a delay in
further visits. The Agency, having obtained a waiver of presumptive transfer
and intervention by the Agency’s upper management, expected San Francisco
clinicians to be identified that week. Mother’s counsel said she and Mother
remained concerned about the delay. The court opined that all parties had
played a part in the delay and that “things [were] back on track.” It said its
goal was to return the children to Mother “when possible,” to which the



                                       8
Agency’s counsel agreed. The court continued the hearing to February 16,
2022, for another progress report.
      At the February 16, 2022 hearing, the Agency’s counsel reported that
the children had met with therapists, but that visitations were delayed
because of COVID-19 and a change in the children’s placement. Mother said
she had met with a psychiatrist and a doctor and was told there was no need
to put her on medication, but that she had a past history of an anxiety
problem and was prescribed hydroxyzine. She was seeing a domestic violence
counselor as well. Her counsel said Mother had been assessed for therapy
and it was not recommended at that time. C.M. had “softened some” and had
“done a little FaceTiming” with Mother. Mother said she understood C.M.
now wanted to go to therapy.
      5. The Agency’s February 2022 Addendum Report
      In mid-February 2022, the Agency filed an addendum report for the
then-scheduled March 2022 contested status review hearing. It wrote that in
late January 2022, Mother said she was unaware she should be in individual
therapy and was told to go for intake. She went, and later reported that she
had seen a doctor who prescribed hydroxyzine for her anxiety, and that she
was going to see the doctor twice a week. The doctor confirmed that he had
seen Mother, but could not discuss her case further because Mother had not
signed a consent form.
      Mother’s domestic violence support service provider reported that
Mother was engaging in one-on-one counseling sessions, was forthcoming,
understood the impact of domestic violence on the children and others, and
took “full accountability” for her violent behavior. She was to start attending
an anger management group soon.
      The Agency had started supervising virtual visits on December 2, 2021,
and in-person visits on January 7, 2022. Between January 7, 2022 and

                                       9
February 11, 2022, only two of six scheduled in-person visits had taken place
for a variety of reasons. C.M. still refused to visit with Mother and had
started individual therapy on February 3, 2022. N.J. was having weekly
therapy sessions.
      Mother remained employed and was now living with a cousin in
Oakland. The Agency continued to recommend that her reunification
services be terminated.
      At the March 2022 contested status review hearing, the Agency’s
counsel said he agreed with Mother and minors’ counsel that the children
could go home with Mother if she had housing, which she did not have. At
the Agency’s request, the court continued the matter to afford Mother more
time to look for housing.
   E. The Section 387 Petition Regarding N.J.
      In July 2022, the Agency filed a section 387 petition asking that N.J. be
detained in emergency shelter. It alleged that N.J.’s new caregiver left him
with his paternal uncle for an overnight visit without Agency knowledge or
permission and that the uncle, prodded by Mother’s claims that the caregiver
was not taking good care of N.J., refused for some time to reveal N.J.’s
whereabouts or return him to his caregiver. The court later found the
Agency’s allegations to be true.
   F. The Agency’s July 2022 Second Addendum Report
      In a second addendum report prepared in July 2022, the Agency wrote
that Mother had missed her last two appointments with her social worker.
She said she had completed therapy intake in late June 2022, but the Agency
had not confirmed it. Her domestic violence support provider was closing her
case for nonattendance, having not had contact with her since March 2022,
and Mother had not attended any anger management sessions. At the



                                      10
Agency’s request, she was accepted back into the domestic violence support
program and instructed to complete a new intake appointment.
      Also, Mother had had some unauthorized visits with the children.
Nonetheless, she cancelled or did not show up for 13 of the 19 in-person visits
with children that were scheduled between January 7, 2022 and June 3,
2022. She was no longer employed but did not say why. She reported that
she was living in Oakland “ ‘and other places.’ ” The Agency again
recommended termination of her reunification services.
   G. The August 2022 Contested Status Review Hearing
      In August 2022, the court held the contested status review hearing.
The Agency again recommended that Mother’s reunification services for C.M.
and N.J. be terminated.
      1. Testimony by the Agency Social Worker Assigned to the Case
      The Agency social worker assigned to the case testified that Mother
had not been cooperative with her for the last five or six weeks. Mother had
been very angry and had written several emails accusing the social worker of
things that were not true. Mother had done intake at a therapy clinic but
had not followed through with any of her appointments, leading to the service
provider closing her case. Her anger management support provider had
recently closed her case because she had missed appointments. Mother had
missed her last two scheduled visits with the children, saying she did not
have transportation one week and not showing up the next.
      C.M. was engaging in therapy since February 2022. The social worker
agreed that having C.M. wait from November 2020 until February 2022 for
therapy services was not appropriate, and said the service provider “really
failed to get a therapist in a timely manner.” C.M. refused to visit with
Mother, was not willing to have contact with her and did not want to



                                      11
participate in family therapy. She told the social worker she was very
disappointed with Mother.
      The social worker did not remember Mother requesting help managing
her mental health, but did remember meeting monthly with her, going over
the need for her to participate in mental health services and following up to
see if she had done so; the social worker agreed that Mother’s mental health
was a concern in the case. She had given Mother two referrals for therapy
and the prior social worker had given referrals. She had not offered to drive
or go with her on an intake date. Also, Mother remained without housing.
      2. Mother’s Testimony
      Mother testified that she was under a lot of mental stress at the time of
the June 15, 2020 domestic violence incident because of the death of N.J.’s
father. She had very good relationships with her children and C.M. had
always been the closest to her.
      Mother had contacted supervisors at the Agency about help, mainly for
her mental health. She “never had anger issues,” but did struggle with
“depression from this situation that’s going on” and did have anxiety. She got
“a little anxious,” but meant “no harm.” She had not received mental health
referrals from the Agency and had sought help on her own initiative. She
needed help with her mental health and had “been saying it over and over
and over.” The testifying social worker had said her case had gone on too
long, they were tired of it, and they just want to get rid of it.
      3. The Court’s Termination of Mother’s Reunification Services
      The court found by clear and convincing evidence that the Agency had
made reasonable efforts to return the children to safe homes. Mother had
made minimal progress towards alleviating or mitigating the causes
necessitating the children’s out-of-home placement. There was not a
substantial probability of the return of N.J. or C.M. within the maximum

                                        12
time allowed by law. The court ordered Mother’s family reunification
services terminated regarding C.M. and N.J. and father’s services regarding
C.M.3 The court scheduled a December 7, 2022 section 366.26 hearing for
them.
        Mother filed a timely notice of intent to file a writ petition regarding
C.M. and N.J.
                               II. DISCUSSION
        Mother argues that the juvenile court erred in finding that reasonable
reunification services and visitation were provided to her.
   A. Relevant Legal Standards
        “The overarching goal of dependency proceedings is to safeguard the
welfare of California’s children. [Citation.] ‘Family preservation, with the
attendant reunification plan and reunification services, is the first priority
when child dependency proceedings are commenced. [Citation.]
Reunification services implement “the law’s strong preference for
maintaining the family relationships if at all possible.” ’ ” (In re Nolan W.
(2009) 45 Cal.4th 1217, 1228.) Accordingly, with exceptions not relevant
here, section 361.5 “requires the juvenile court to order child welfare services
for both parent and child when a minor is removed from parental custody.”
(In re Nolan W., supra, at p. 1228.)
        “The purpose of [reunification] services is to resolve the problems that
led to the dependency and thereby reunify the family.” (In re Elijah V. (2005)
127 Cal.App.4th 576, 589.) “Reunification services must be ‘designed to
eliminate those conditions that led to the court’s finding that the child is a
person described by Section 300.’ [Citation.] Accordingly, a reunification



       The court terminated Mother’s reunification services regarding her
        3

other daughter and ordered the child returned to her father.

                                         13
plan must be appropriately based on the particular family’s ‘unique facts.’ ”
(In re T.G. (2010) 188 Cal.App.4th 687, 696.)
      Section 361.5 further provides that, depending on the circumstances, a
juvenile court may order reunification services for up to a maximum of
18 months after the date of a child’s removal. (§ 361.5, subd. (3)(A).) Upon a
showing of good cause, the juvenile court may, under section 352, continue
the 18-month review hearing and extend services for up to 24 months from
the date of removal. (In re J.E. (2016) 3 Cal.App.5th 557, 564–566.)
      A juvenile court may order a parent to participate in counseling or
other treatment services as part of a reunification case plan. (§ 361.5,
subd. (3)(B).) “[W]hen a parent or guardian has a mental illness . . . , that
condition must be the ‘starting point’ for a family reunification plan which
should be tailored to accommodate their unique needs.” (Patricia W. v.
Superior Court (2016) 244 Cal.App.4th 397, 420 (Patricia W.).)
      The social service agency “ ‘must make a good faith effort to develop
and implement a family reunification plan. [Citation.] “[T]he record should
show that the [Agency] identified the problems leading to the loss of custody,
offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made
reasonable efforts to assist the parents in areas where compliance proved
difficult . . . .’ [Citation.]’ ” (In re T.G., supra, 188 Cal.App.4th at p. 697.)
      “The ‘ “adequacy of reunification plans and the reasonableness of the
[Agency’s] efforts are judged according to the circumstances of each case.” ’ ”
(T.J. v. Superior Court (2018) 21 Cal.App.5th 1229, 1240 (T.J.).) “ ‘The
standard is not whether the services provided were the best that might be
provided in an ideal world, but whether the services were reasonable under




                                         14
the circumstances.’ ” (Tracy J. v. Superior Court (2012) 202 Cal.App.4th
1415, 1426.)
   B. Standard of Review
      “The juvenile court’s finding that reasonable services were provided is
reviewed for substantial evidence. [Citation.] Substantial evidence is that
which is reasonable, credible and of solid value.” (T.J., supra, 21 Cal.App.5th
at p. 1238.) Under this standard, “[w]e review the evidence most favorably to
the Agency, which is the prevailing party, and indulge all legitimate and
reasonable inferences to uphold the trial court’s order.” (Patricia W., supra,
244 Cal.App.4th at p. 419.) Because the juvenile court must find by clear and
convincing evidence that reasonable services were provided in order to
proceed to a section 366.26 hearing, we review the court’s finding of
reasonable services for substantial evidence of clear and convincing evidence.
(T.J., at pp. 1238–1239; § 366.21, subd. (g)(1)(C)(ii).) “Clear and convincing
evidence requires a high probability, such that the evidence is so clear as to
leave no substantial doubt. [Citation.] It must be ‘ “ ‘sufficiently strong to
command the unhesitating assent of every reasonable mind.’ ” ’ ” (T.J., at
p. 1238.)
   C. The Court Did Not Err in Finding Mother Was Provided with
      Reasonable Reunification Services
      Mother first argues that her “mental health issues were never a
starting point” for the Agency’s reunification plan, “imped[ing] her ability to
address aspects of her reunification plan, including domestic violence services
and securing safe and stable housing.” Rather than focus on her mental
health, “a critical component from the outset of this case, but no later than
February 2022, when mother was prescribed hydroxyzine for her anxiety,”
the Agency “focused on other aspects of mother’s case plan and did not modify
the plan to address mother’s mental health when the need became obvious in


                                       15
February 2022. . . . Moreover, no efforts were made to assure . . . that mother
was complying with her prescribed medication.” “By overlooking mother’s
mental health issues—which were most certainly related to mother’s ongoing
challenge with controlling her emotions—the Agency failed to provide mother
with reasonable reunification services.”
      Mother’s argument ignores the substantial evidence that the Agency,
from early in the case and continuing over the next year and a half,
recognized Mother had mental health issues, made mental health services
available to her and urged her to participate in these services, all despite her
repeated lack of cooperation, failure at times to contact the Agency, and
ongoing resistance to therapy. For example, early in the case, in September
2020, the Agency was already focused on Mother’s mental health needs. It
reported to the juvenile court that Mother had suffered various traumas,
including in her childhood, and that she was connected with a therapist.
      But Mother failed to attend to her mental health issues, the Agency
reporting that it was challenging for her to participate in therapy because she
was focused on obtaining housing and challenging to work with her because
she minimized her domestic violence. In February 2021, the Agency reported
that it had made many efforts to contact Mother, but that she had had
“limited to no contact” with the Agency since late October 2020. She had not
participated in therapy to address her trauma and anger, nor in domestic
violence services.
      The Agency’s focus on Mother’s mental health needs is reflected in its
recommendations to the court. Also in September 2020, it recommended a
reunification case plan, later adopted by the juvenile court, that included that
Mother participate in individual therapy “to learn how to manage her anger
and process her trauma” and a domestic violence assessment.



                                       16
      After the court’s adoption of Mother’s reunification case plan, Mother
continued to resist beginning therapy and addressing her domestic violence.
The Agency provided her with an updated referral for individual therapy and
medication evaluation in August 2021, but Mother did not sign a release that
would have allowed it to determine her participation.
      Finally, in January 2022, Mother, only after the Agency again insisted
to her that she had to be in therapy, saw a doctor who prescribed hydroxyzine
for her anxiety. But even then, Mother did not sign a consent form that
would have allowed the Agency to talk with her doctor about her mental
health needs.
      Also, contrary to Mother’s contentions in this appeal, there is no
evidence that she failed to take her medication after seeing this doctor, nor
any evidence indicating that the Agency should have changed her case plan
in early 2022 after the doctor prescribed hydroxyzine, particularly in light of
Mother’s report that she was going to see this doctor every two weeks, and a
report that she was engaging in one-on-one counseling sessions about her
domestic violence. Moreover, during the brief period that Mother was willing
to engage in services in the first part of 2022, the Agency did in a sense alter
its case plan by recommending that the juvenile court continue the contested
status review hearing, which gave Mother more time to participate in
therapeutic services. Sadly, she did not continue her participation and
became uncooperative with the Agency once more.
      Mother analogizes her circumstances to those in T.J., supra,
21 Cal.App.5th 1229. There, this court held there was no substantial
evidence that a mother who was intellectually disabled received reasonable
services that addressed her special needs because she “was wait-listed for a
significant time on critical components of her case plan—individual therapy,



                                       17
in-home counseling, and parenting education—and was provided no
assistance with in-home support services, anger management or housing.”
(Id. at p. 1233.) Those circumstances are a far cry from those here, where the
Agency continually provided Mother with referrals to available services that
would address her mental health needs and urged her repeatedly to
participate in them, but Mother resisted participating until approximately
15 months after her children were removed from her care.
      In short, Mother’s contention that the Agency did not sufficiently
address her mental health needs is belied by this ample evidence. Her claim
that the court erred in finding that she received reasonable services because
of the Agency’s neglect of her mental health needs is without merit.
   D. The Court Did Not Err in Finding Mother Was Provided with
      Reasonable Visitation
      Next, Mother argues that the court erred in finding that the Agency
provided her with reasonable visitation regarding C.M. and N.J.4
      “Visitation is a critical component, probably the most critical
component, of a reunification plan.” (In re Lauren Z. (2008) 158 Cal.App.4th
1102, 1113–1114.) “To promote reunification, visitation must be as frequent
as possible. [Citation.] Where the minor is reluctant to visit, and family
therapy is needed to promote visitation, such therapy may be critical to
reunification.” (In re Alvin R. (2003) 108 Cal.App.4th 962, 972.)
      Mother contends that the juvenile court impermissibly delegated to the
Agency and her children unlimited discretion to determine whether visitation
could occur, as the court ordered in March 2021 that Agency-supervised
therapeutic visits could occur when the children were “ready to visit” with


      4 Although Mother does not identify a court finding that was
specifically about visitation, we assume she asserts this as another part of
her lack of reasonable services argument.

                                       18
Mother. As Mother points out, courts have held that visitation may not be
limited in “the absence of evidence that the parents’ behavior has jeopardized
or will jeopardize the child’s safety.” (Patricia W., supra, 244 Cal.App.4th at
p. 428, fn. 19.) She contends that the Agency had no reason to delay her
in-person visits with N.J. until January 2022, and that, “[w]ith no therapy in
place from March 2021 to February 2022, C.M. maintained total discretion to
decide whether visitation with mother would occur.”
      Mother’s arguments ignore the substantial evidence that the Agency
provided Mother with reasonable visitation, in which Mother either refused
to participate or which she undermined by conduct that endangered the
children’s safety. Mother repeatedly engaged in aggressive physical or verbal
behavior in the children’s presence. Her attack on S.J. initiated this case,
C.M. reported that Mother’s verbal aggression scared her, and Mother’s
threat to “shoot” M.B. and “put her in a box” resulted in the court’s issuance
of a restraining order from August 2020 to November 2021 that prohibited
her from contacting her children other than for Agency-supervised visitation.
It is reasonable to infer that these events contributed to the unwillingness of
the children, and particularly C.M., to visit with Mother, not any Agency
failure to provide Mother with reasonable visitation opportunities.
      Further, the record indicates that Mother indicated in mid-2021, soon
after the court adopted her case plan, that she was not going to participate in
visits. When she did request visitation in September 2021, the record
indicates the Agency worked diligently to arrange them, grappling with
Mother’s work schedule and the children’s school schedules, COVID-19, and
the change in placement for the children. Virtual visits began in early
December 2021 and in-person visits began in January 2022.




                                       19
      There was some delay from September to January in arranging
in-person visits, apparently exacerbated by the unexpected medical leave
taken by the social worker on the case. But again, “[t]he ‘ “adequacy of
reunification plans and the reasonableness of the [Agency’s] efforts are
judged according to the circumstances of each case.” ’ ” (T.J., supra,
21 Cal.App.5th at p. 1240.) “ ‘The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether
the services were reasonable under the circumstances.’ ” (Tracy J. v.
Superior Court, supra, 202 Cal.App.4th at p. 1426.) Also, the Agency
provided many visitation opportunities for Mother in 2022 during the
extended time she had to participate in reunification services, but she
cancelled or did not show up for 13 of the 19 in-person visits scheduled
between January 7, 2022 and June 3, 2022. There is no indication in the
record she did so for lack of services provided by the Agency.
      Mother also criticizes the delays in providing C.M. with individual
therapy services because, Mother contends, providing these services earlier
could have eliminated C.M.’s unwillingness to visit with Mother. The record
indicates that these delays occurred despite the Agency’s efforts and not
because of them, as the Agency had to deal with service providers’ limited
staffing in the midst of the COVID-19 pandemic, the limitations caused by
C.M.’s placement in Contra Costa County, the initial assessment by a service
provider that C.M. did not need therapy, and C.M.’s resistance to
participating in therapy. Mother fails to explain why the Agency’s efforts
were not reasonable under these particular circumstances.
      In sum, Mother’s contention that the juvenile court erred in finding
that she had reasonable visitation is also without merit.




                                      20
                            III. DISPOSITION
      Mother’s petitions and stay requests are denied. Our decision is final
as to this court immediately. (Cal. Rules of Court, rule 8.490(b)(2).)

                                                     STREETER, J.

WE CONCUR:

POLLAK, P. J.
BROWN, J.




                                       21